Citation Nr: 1728260	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-07 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic ear infections.  

3.  Entitlement to an initial increased rating for migraine headaches, rated noncompensably disabling prior to October 27, 2014, and 30 percent disabling thereafter.  

4.  Entitlement to an initial increased rating for radiculopathy, right lower extremity, currently rated 10 percent disabling.

5.  Entitlement to an initial increased rating for radiculopathy, left lower extremity, currently rated 10 percent disabling.  

6.  Entitlement to an initial increased rating for spondylolisthesis L5-S1, resolved surgically, with residual pain and limited motion, rated 10 percent disabling prior to October 27, 2014, and 20 percent disabling thereafter.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 2004 to December 2007.

These matters come to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to service connection for bilateral hearing loss and otitis media, and granted entitlement to service connection for spondylolisthesis L5-S1, resolved surgically, with residual pain and limited motion, assigning a 10 percent disability rating, and migraine headaches, assigning a noncompensable rating, both effective December 25, 2007.  A notice of disagreement was filed in September 2008, a statement of the case was issued in December 2009, and a substantive appeal was received in February 2010.

In a November 2014 rating decision, the RO assigned a 30 percent disability rating to migraine headaches and a 20 percent disability rating to spondylolisthesis L5-S1, both effective October 27, 2014.  The RO also assigned separate 10 percent disability ratings to radiculopathy, right and left lower extremities, effective October 27, 2014.  As such ratings are part and parcel of the spondylolisthesis L5-S1 rating, these issues are also in appellate status.  

In January 2015, the Veteran filed a claim for a TDIU.  A claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record; and when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board has jurisdiction of the TDIU claim.  

The issues of entitlement to service connection for chronic ear infections, an increased rating for spondylolisthesis, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have a right ear hearing disability for VA compensation purposes.

2.  Left ear hearing loss was not present in service, was not manifested to a compensable disabling degree within the first year after the Veteran completed her service, and is not shown to be related to her military service.

3.  Throughout the period on appeal, the Veteran's migraine headaches were manifested by prostrating attacks averaging two times each month.

4.  The Veteran's left and right lower extremity radiculopathy has manifested no worse than mild incomplete paralysis of the sciatic nerve, reflected by intermittent pain, numbness, and tingling.


CONCLUSIONS OF LAW

1.  The claim for service connection for right ear hearing loss has no legal merit.  38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The criteria establishing entitlement to service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

3.  The criteria for an evaluation of 30 percent, but no higher, for migraine headaches are met for the entire period on appeal.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).

4.  The criteria for initial evaluations in excess of 10 percent for radiculopathy of the left and right lower extremities are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VCAA compliant notice was provided to the Veteran via letter dated January 2008.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment records (STRs), post-service VA and private treatment records, Social Security Administration (SSA) records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in her possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Thus, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection may also be granted for certain chronic diseases if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Sensorineural hearing loss is designated as a chronic disease for presumptive service connection purposes.  

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his or her claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, "where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385."  Hensley, 5 Vet. App. at 159 (quoting from a brief of the VA Secretary).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows, or fails to show, as to the claim. When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran asserts that she developed bilateral hearing loss during her military service.  In a September 2008 statement, she stated that her hearing worsened during her time on active duty as evidenced by the changes in her entrance and separation audiograms.

A review of the Veteran's STRs discloses no assessment of hearing loss in service.  On the authorized audiological evaluation in June 2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
20
15
LEFT
5
5
10
0
10

Speech recognition ability was not recorded.  

In an April 2004 medical evaluation questionnaire, the Veteran denied difficulty hearing or other hearing or ear problems.  

In January 2006, the Veteran sought treatment in service for bilateral ear pressure.  The doctor noted no change in her hearing due to her ear issues.  In May 2006, a private hearing evaluation was conducted, reflecting hearing within normal limits.  The tester noted no hearing loss was present.

In conjunction with medical board proceedings, the Veteran underwent further testing. On the authorized audiological evaluation in August 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
30
20
LEFT
15
10
15
15
30

Speech recognition ability was not measured.  In a Report of Medical History dated August 2007, the Veteran denied hearing loss.  A VA treatment record from September 2007 stated that hearing loss was confirmed by the August 2007 hearing test.

In February 2008, the Veteran underwent VA audiological testing in conjunction with her service connection claim.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
20
LEFT
15
15
15
10
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The examiner noted hearing within normal limits according to VA guidelines; he further noted that the Veteran's hearing was within normal limits bilaterally upon induction and separation.  The Veteran's primary complaints of dizziness, fullness, ear pain, and ringing were documented.

In February 2009, the Veteran underwent an audiological evaluation in conjunction with ear, nose, and throat evaluation.  The examiner noted that audiometric results suggested normal hearing acuity bilaterally except for a mild loss of 8000 Hertz in the right ear.  He further stated that there was no significant change in the Veteran's hearing since 2008.

In accordance with the April 2015 remand instructions, the Veteran was afforded further VA examination in conjunction with her hearing loss claim in October 2016. Pure tone thresholds, in decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
20
LEFT
15
10
10
10
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed sensorineural hearing loss in the frequency range of 600 Hertz or higher in the right ear.  Hearing loss was deemed normal in the left ear.  The examiner addressed the Veteran's assertion of a worsening of her hearing in service, he stated that her hearing had not changed significantly since her June 2003 audiogram prior to entrance in to active duty.  He noted that 24 volumes of her claims file were reviewed for audiograms; each revealed essentially normal thresholds at all frequencies.  The examiner further noted her primary complaint of pressure in her ears. He opined that there was not a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hertz in either hear.  Ultimately, he stated that it was less likely than not that any hearing loss was caused by or the result of military service.

Right ear hearing loss

Under the standards established by 38 C.F.R. § 3.385, there is no indication of a right ear hearing loss "disability" during service, at separation, and after service.  The results of the post-service audiometric evaluations in the instant case are insufficient to establish that a right ear hearing disability is present.  At the Veteran's most recent audiometric evaluation, she had a decibel threshold in the right ear of 10, 10, 15, 25, and 20 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively and speech recognition ability in the right ear of 96 percent.  These findings do not meet the criteria of 38 C.F.R. § 3.385 for service connection for right ear hearing loss.  Likewise, the February 2008 findings do not meet the criteria.

Since section 3.385, as relevant here, prohibits a finding of a hearing disability, where the requisite hearing status is not met, it is therefore apparent that the Veteran's right ear hearing loss does not constitute a "presently existing disability," for which service connection may be granted.  Hensley, 5 Vet. App. at 157-164; Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (upholding the Secretary's interpretation of 38 U.S.C. § 1131 to require a presently existing disability, and concluding that such a requirement comports with the other provisions of the statute as a whole); see 38 U.S.C.A. § 1110 (to the same effect).  Consequently, in a case such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim should be denied because of the absence of legal merit or lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430; see also Cacalda v. Brown, 9 Vet. App. 261, 265 (1996).  Accordingly, as a matter of law, the Veteran's claim of service connection for right ear hearing loss has no legal merit, and must be denied.

Left ear hearing loss

The Board notes that the Veteran currently has left ear hearing loss that reaches the level of a disability for VA purposes under 38 C.F.R. § 3.385, based upon the recorded 92 percent speech recognition ability.  However, as explained herein, the Board finds that service connection for left ear hearing loss is not warranted.

The Veteran is competent to report hearing-related symptoms she has experienced because this requires only personal knowledge, not medical expertise.  See Layno v. Brown, 6 Vet. App. at 469.  However, she is not competent to opine on the complex medical question of etiology, particularly in light of the multitude of issues related to her ears, including service-connected sinusitis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d 1372.  

Given the complexity of the medical issues at hand, the October 2016 VA examiner's opinion, which found normal hearing in the left ear and any decrease in hearing acuity was not due to service, is given significant weight in regard to a nexus between the Veteran's service and her hearing loss.  The opinion, provided after examination of the Veteran and thorough review of the claims file, is considered probative, as it is uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board also notes that the Veteran's hearing loss cannot be service connected on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  The presumption for chronic diseases, including sensorineural hearing loss, deals with three presumptions: 1) a chronic diagnosis in service linked to the same chronic diagnosis after service; 2) a chronic diagnosis within a year of separation; or 3) continuity of symptomatology.  As described above, there was no diagnosis of hearing loss in service.  The Veteran's separation examination and report of medical history do not contain complaints related to hearing loss.  Additionally, the record does not contain a diagnosis of hearing loss within a year of separation or evidence weighing in favor of continuity of symptomatology.  Indeed, the February 2008 audiological examination revealed hearing within normal limits and speech recognition ability of 100 percent in the left ear.  While the Veteran has been treated for various ailments related to her sinusitis and otitis media, complaints of or treatment for hearing loss are not contained in her private or VA post-service treatment records.  To the extent the Veteran has implied entitlement due to a chronic disease, such a contention would be inconsistent with the competent and probative evidence of record.  Accordingly, service connection is not warranted on a presumptive basis. 

Based upon the above, the Board concludes that the most competent and credible evidence of record weighs against a finding that the Veteran's left ear hearing loss is related to her military service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.

III.  Increased rating

The Board has reviewed the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales, 218 F.3d at 1380-81 (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows or fails to show as to the claims. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
A veteran's entire history is to be considered when making disability evaluations. See 38 C.F.R. 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14, which prohibits "[t]he evaluation of the same disability under various diagnoses."  See Brady v. Brown, 4 Vet. App. 203, 206   (1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).

The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Notwithstanding the duty to assist, it remains a claimant's responsibility to submit evidence to support his or her claim.  See 38 U.S.C. § 5107(a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed.Cir.2009).  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.




Migraine headaches

The Veteran contends that her service-connected migraine headaches warrant an initial rating in excess of 10 percent prior to October 27, 2014, and an evaluation in excess of 30 percent thereafter.

Migraine headaches are evaluated under Diagnostic Code 8100.  38 C.F.R. 
§ 4.124a.  Under Diagnostic Code 8100, a noncompensable rating is warranted when the disability is productive of headaches with less frequent characteristic prostrating attacks.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The term "prostrating attack" is not defined in regulation or case law.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  However, prostration can be defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).

Turning to the evidence of record, the Veteran was diagnosed with chronic migraine headaches in service.  A February 2007 memorandum determined that the condition was incurred in the line of duty.  

In September 2007, the Veteran was seen at the Tuscaloosa VA Medical Center for a physical.  She reported that her headaches started in 2005 after her return from a deployment.  The Veteran described feeling uncoordinated and avoiding lights and noise when experiencing the headaches.  She stated they occurred about three times a month.  These symptoms were noted to have lasted three months or longer.  The examiner noted no effects on usual daily activities due to the migraines. 

The Veteran underwent a general VA examination in February 2008.  At that time, she described migraine headaches with an onset in 2005 and frequency of twice a month without associated symptoms, a decrease from daily headaches with nausea.  The Veteran stated that the headaches typically lasted four to five hours and she would lie down after taking medication.   

VA treatment records from March 2008 documented the Veteran's report of migraine headaches occurring two to three times per month.  In July 2008, she reported frequent severe migraines with black spots and dizziness.  Further evaluation revealed no evidence for traumatic brain injury.  In September 2008, she described experiencing two migraines monthly with a duration of five hours, treated with medication and remaining in a dark room with a pillow over her head.  

The Veteran underwent VA examination in conjunction with her claim in October 2014.  She reported chronic headaches twice a week requiring prescription medications.  The examination report reflects that the examiner checked the 'No' box in response to whether the Veteran experienced very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The examiner checked the 'Yes' box for whether the headache condition impacted her ability to work, commenting that she had increased absenteeism.  

In January 2015, the Veteran filed a claim for a TDIU and on the VA Form 21-8940, Application for Increased Compensation Based on Unemployability, she asserted that she last worked full time on December 20, 2007, which corresponds to her separation from active service, and that she is unable to follow a substantially gainful occupation due to migraine headaches, back condition, anxiety, and PTSD.

In June 2015, VA treatment notes contain the Veteran's report of more migraine headaches.  She described treatment through medication and requested to see the neurologist.  The Veteran was seen again in December 2015.  She described two types of headaches.  The first involved sharp pain, rated as four out of ten, and peaking at ten.  She reported these headaches occurring once a week and lasting three to four hours, improved with rest.  The second occurred almost daily but subsided with over the counter medication.   

A greater occipital nerve block (GONB) was done in January 2016 and proved to be effective from the Veteran's reports of reduced frequency of migraines.  She stated she sometimes went greater than one week without one.  Another GONB was done in April 2016; in July 2016, the Veteran reported that her headaches had decreased in intensity but continued to occur daily.  Another GONB was done.  In August 2016, she reported relief for three to four weeks with no migraines during this time.  After the block wore off, she experienced one to two migraines per week, although sometimes going more than one week without one.

The Veteran underwent further VA examination in conjunction with her claim in October 2016.  She reported daily bitemporal non-prostrating headaches and severe prostrating migraine headaches one to two times per week lasting four to five hours with nausea, photophobia, and phonophobia.  Over the last several months, the average frequency of prostrating attacks noted by the examiner was once every month.  The examiner noted the absence of very prostrating and prolonged attacks productive of severe economic inadaptability.  She described the functional impact of the migraines as intermittent interference with concentration during time of severe headaches.

Based on the lay and medical evidence above, the Board finds that the Veteran's migraine headaches are manifested by prostrating attacks occurring on average at least twice a month, warranting a 30 percent evaluation throughout the period on appeal.  In September 2007, she reported migraines three times per month.  During the VA examination in February 2008, she described migraines two times per month, treated by medication and laying down.  Again in March 2008, she described migraines two to three times per month.  In September 2008, she reported the frequency as two times per month, during which she stayed in a dark room with a pillow over her head.  In December 2015, the frequency was noted at four times per month.  Upon VA examination in October 2016, she stated that the nerve block previously relieved the headaches for a three to four week period; otherwise, the frequency was four to eight times per month.  The average frequency of prostrating attacks noted by the examiner was once every month.  

The record reflects persistent headaches with nausea, sensitivity to light, and changes in vision.  The lay and medical evidence demonstrates that the Veteran's headaches can be prostrating.  However, the evidence preponderates against finding that her headaches are prolonged attacks productive of severe economic inadaptability.  To that end, while she experiences headaches that require that her to close her eyes and/or lay her head down, they are not prolonged attacks as they usually resolve within hours per the Veteran's reports.  In light of her overall disability picture, the Board finds that a 30 percent rating is warranted for the entire appeal period.  

In so finding, the Board concludes that the Veteran's symptoms do not more nearly approximate the 50 percent rating.  While the Veteran's headaches impact her functioning during attacks, the Board finds that the evidence is against a finding that the Veteran has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The October 2014 VA examination report denoted that the Veteran did not suffer from very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  Similarly, the October 2016 VA examination report indicated only intermittent interference with concentration during the time of severe headaches.  Severe economic inadaptability has not been shown.

In summary, the Board finds that a 30 percent rating, but no higher, is warranted for the period on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.

Radiculopathy of the left and right lower extremities

The Veteran contends that the service-connected radiculopathy is more severe than contemplated by the currently assigned 10 percent separate ratings for the left and right extremities.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  A 10 percent evaluation is warranted for incomplete paralysis of the sciatic nerve that is mild.  A 20 percent evaluation is warranted for incomplete paralysis of the sciatic nerve that is moderate.  A 40 percent evaluation is warranted for incomplete paralysis of the sciatic nerve that is moderately severe.  A 60 percent evaluation is warranted for incomplete paralysis of the sciatic nerve that is severe, with marked muscular atrophy.  An 80 percent evaluation is warranted for complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

The Board notes that the terms "mild," "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue.  The Board must evaluate all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Turning to the evidence of record, the Veteran underwent a VA spine examination in October 2014.  The examiner found no muscle atrophy.  Radiculopathy was reported by the Veteran; she denied constant or intermittent pain in her bilateral lower extremities but reported mild paresthesias, dysesthesias, and numbness.  The examiner stated that despite the subjective complaints, there were no objective findings of radiculopathy or neuropathy in the lower legs.

In October 2016, the Veteran underwent a VA peripheral nerves examination.  After review of the claims file and physical examination of the Veteran, the examiner noted a diagnosis of bilateral lumbar radiculopathy.  The Veteran denied constant pain, but endorsed mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in her right and left lower extremities.  Muscles strength testing revealed normal strength.  Muscle atrophy was not present.  A sensory exam indicated normal sensation.  The Veteran reported occasional use of a brace.  The examination report specified that incomplete paralysis of the left and right sciatic nerves was of mild severity.  

After thorough consideration of the evidence of record, the Board finds that the preponderance of the evidence warrants the assignment of no more than 10 percent disability ratings for the left and right lower extremity radiculopathy.  In this case, the findings most closely reflect mild incomplete paralysis, thus warranting a 10 percent rating for each lower extremity.  While the Veteran has reported pain, numbness, and tingling at times, these symptoms were intermittent.  The intermittent nature of the symptoms supports the Board's finding that the level of incomplete paralysis was no more than mild.
   
Of great significance in establishing any disability rating is the effect of the disability on employment.  In this case, the October 2016 VA examiner commented that there was no functional impact due to the peripheral nerve condition.  Furthermore, the Veteran has not alleged that this condition affects her employability; her claim for a TDIU is based upon her migraine, back, anxiety, and PTSD conditions.

The Veteran is competent to describe her symptoms and the effect they have on her employment.  See Layno, 6 Vet. App. at 465.  However, she has not described how the mild incomplete paralysis of her sciatic nerve has affected her job.  Outside of the examinations, she has provided little information regarding her symptomatology or its effect on her life, but has simply asserted that a higher rating is warranted.  While she is credible to the extent that she sincerely believes she is entitled to a higher rating, she is not competent to identify a specific level of disability according to the appropriate Diagnostic Code, as this is a complex medical determination outside the realm of common knowledge of a lay person.  See e.g. Kahana, 24 Vet. App. at 435.  

Without some problems associated with the Veteran's bilateral lower extremity radiculopathy, there would be no basis for a compensable disability rating.  The 10 percent rating for each side is an acknowledgement that the Veteran's ability to engage in employment and activities of daily life is impaired and that this impairment is significant enough to warrant a compensable rating.  Based upon the competent and probative lay and medical evidence of record, the Board finds that the pain, numbness, and other symptoms have been intermittent with minimal or mild occupational effect.  Given the objective evidence of record, moderate, moderately severe, or severe incomplete paralysis warranting an evaluation of 20 percent or higher is not warranted; likewise, complete paralysis warranting an 80 percent rating is not shown by the lay or medical evidence.  

In summary, the Veteran's service-connected radiculopathy of the left and right lower extremities manifested through intermittent pain, numbness, and tingling.  Such symptomatology is entirely contemplated by the 10 percent disability ratings assigned; the criteria for higher ratings are not met.





ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an initial 30 percent rating, but not higher, for the Veteran's migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial increased rating for radiculopathy, right lower extremity, currently rated 10 percent disabling, is denied.

Entitlement to an initial increased rating for radiculopathy, left lower extremity, currently rated 10 percent disabling, is denied.


REMAND

Chronic ear infections

The Board remanded this issue in April 2015 to afford the Veteran a VA examination to determine the nature and etiology of her chronic ear infections.  As noted in the prior remand, the Veteran was diagnosed in service with Eustachian tube dysfunction, cerumen impaction, and otitis media.  Post-service diagnoses include bilateral cerumen impaction, right ear otalgia, right ear otitis, and chronic otitis externa. 

Upon VA examination in October 2016, the examiner noted a diagnosis of chronic non-suppurative otitis media (serous otitis media).  However, in his opinion, he stated that the Veteran had no current diagnosis of chronic otitis media.  He opined that her intermittent issues with cerumen impaction and earaches were less likely than not incurred in or caused by service.

The examiner did not address the significance of the post-service diagnoses of right ear otalgia, right ear otitis, and chronic otitis externa.  Even if the examiner found that chronic otitis media was no longer present, an opinion is required as to whether the diagnoses made during the appeal period are etiologically related to the Veteran's service.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim even if not shown currently).

Thus, an addendum opinion must be obtained.  The examiner should address the etiology of the Veteran's post-service diagnoses of right ear otalgia, right ear otitis, and chronic otitis externa and discuss whether there is a nexus between these conditions and her in-service diagnoses of Eustachian tube dysfunction, cerumen impaction, and otitis media.

Lumbar spine (spondylolisthesis L5-S1)

The Veteran contends that her service-connected lumbar spine disability warrants an initial rating in excess of 10 percent for the period of December 25, 2007 to October 26, 2014, and an evaluation in excess of 30 percent for the period of October 27, 2014 onward.

The Veteran underwent VA examinations in February 2008, October 2014, and October 2016 in conjunction with her claim.  Subsequent to these examinations, the Court held that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

The Board notes that the October 2016 VA examination report stated that the Veteran experienced pain on examination that did not result in functional loss, but did not note the degree at which the Veteran experienced pain.  Additionally, while it stated there was no evidence of pain with weight-bearing, it did not clarify whether testing was conducted in both active and passive motion, in weight-bearing and non-weight-bearing.  Accordingly, the Veteran must be afforded a new VA examination to provide findings necessary to adequately rate the disability and comply with Correia.

TDIU

The Veteran's claim of entitlement to a TDIU was remanded by the Board in April 2015 to obtain an opinion as to the effect of her service-connected disabilities on employment.  In October 2016, the Veteran underwent a thorough examination by a VA examiner, who described the impact of the individual disabilities.  However, the examiner did not discuss whether the Veteran's service-connected disabilities in combination precluded gainful employment as instructed by the Remand.  She has previously alleged that her migraine, back, anxiety, and PTSD render her unable to obtain employment.  Accordingly, an addendum opinion is necessary to address the combined effect of her service-connected disabilities on her ability to follow a substantially gainful occupation.

As the matter is being remanded for completion of the development described above, updated VA and private treatment records should be obtained for consideration in the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.

2. Contact the Veteran and afford her the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination for her ear and lumbar spine disabilities. Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the claims file.

3.  If any treatment records, either VA or non-VA, cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  Once any additional records are associated with the claims file, schedule the Veteran for a VA examination to assess the current nature and severity of her service-connected lumbar spine disability.  The claims file, to include a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the REMAND have been reviewed.  All indicated tests, including range of motion studies, should be performed and all findings should be reported in detail.

a) The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar spine disability, including her lay statements regarding symptomatology.

In order to comply with the Court's recent precedential decision in Correia, the examiner must test and record the range of motion for the spine in active motion, passive motion, weight-bearing, and nonweight-bearing conditions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  

The examiner should comment on the functional impact of the Veteran's lumbar spine disability on her activities of daily living, to include occupational activities. To the extent possible, this should include an opinion as to the resulting limitations on both physical and sedentary occupational tasks.

The examination report should include an opinion as to whether the Veteran experiences functional loss due to pain, weakness, weakened movement, excess fatigability, and incoordination beyond that represented by the objective range of motion measurements found on examination.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

Additionally, the examiner should determine whether the Veteran has ankylosis of the thoracolumbar or entire spine, favorable or unfavorable.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Provide the file, to include a copy of this REMAND, to a VA examiner for addendum opinion as to the etiology of the Veteran's post-service ear diagnoses and the combined effects of the Veteran's service-connected disabilities on her functional and occupational abilities.  The need for another examination is left to the discretion of the medical professional(s) offering the addendum opinions. 

The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a)  Ear condition:  For the post-service diagnoses of right ear otalgia, right ear otitis, and chronic otitis externa, please opine as to whether it is at least as likely as not (i.e., probability greater than 50 percent) that the diagnosed condition is etiologically related to the Veteran's active duty service, including the in-service diagnoses of Eustachian tube dysfunction, cerumen impaction, and otitis media?

b)  TDIU:  The examiner is asked to discuss the functional and occupational impact of the Veteran's service-connected disabilities on her ability to perform sedentary type of work and manual type of work. In this regard, the examiner is asked to provide a full description of the combined effects of the service-connected disabilities upon the Veteran's ordinary activity.  She is currently service-connected for the following disabilities: obstructive sleep apnea, total vaginal hysterectomy, migraine headaches, PTSD, spondylolisthesis, radiculopathy of the bilateral lower extremities, degenerative disc disease of the cervical spine, tinnitus, and chronic sinusitis. Specifically, she has alleged that she is unable to follow a substantially gainful occupation due to migraine headaches, back condition, anxiety, and PTSD.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

6.  Review the examination report(s) to ensure complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims for service connection for chronic ear infections, an increased rating for spondylolisthesis, and a TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


